DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

2.	The following is a Final Office action in response to applicant's amendment and response received 12/30/2021, responding to the 09/30/2021 non-final/final office action provided in rejection of claims 1-20.

3.	Claims 1, 8-9 and 13-20 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
(A). Drawings submitted on 03/12/2020 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C)  A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.

Response to Arguments
Applicant's arguments filed 12/30/2021, in particular pages 7-13, have been fully considered. In light of the amendment of claims 16-20, the Previous Action's rejections of those claims under 35 U.S.C. § 112 are hereby withdrawn. However, rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 are maintained for the following reasons.

With respect to the rejection of claim 1 under 35 USC 102, Applicant argues that Gustafsson fails to disclose creates a class to execute an asynchronous enumeration, the class including an asynchronous enumerable and operations needed to iterate through the asynchronous enumerable, the operations including suspending execution of an iteration at a suspension point to await 7completion of an asynchronous operation and resuming execution of the iteration at a resumption point upon completion of the asynchronous operation. (Remarks, page 7-8)
	Examiner respectfully disagrees. As explained in previous non-final officiation that when ReadFileToEnd pauses, ReadFiles also pauses (i.e. await) --the pausing effect goes from the "leaf" operation all the way out to the outermost method, and the resumption starts at the outermost level and goes in toward the leaf.  Further note 
Paragraphs 0023, “An asynchronous method may contain yield points, or places where the method will pause, that can be represented by calls to other asynchronous methods. In one example, once an asynchronous method yields, the entire call chain yields and the outermost caller, an APM Begin method, returns an IAsyncResult instance with IsComplete==false. When the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached. When there are no more yield points, the result of the outermost async method may be computed and the operation completed. At this point, IAsyncResult methodology to signal completion is employed and the code that started the operation can call the End method to retrieve the results of the operation. In situations where the results may be computed without ever yielding, Begin returns with CompletedSychronously==true.” and
paragraphs 0043-0047 which state “interleave [op1; op2; op3;] where op1-op3 are statements containing calls to asynchronous methods. The interleave construct finishes when all sub-operations are finished. Subsequent calls to asynchronous methods outside of the interleave operations are performed serially with respect to the unordered operations. … the dynamic [i.e. runtime] interleave takes a form similar to foreach: … run until it pauses again (which may still involve background work being actively performed), after which another operation may be resumed. This example construct orchestrates the operations without introducing any true parallelism in the user code [i.e. class] of the asynchronous method itself…”  Thus the prior art reasonably demonstrates suspending execution of an iteration at a suspension point to await completion of an asynchronous operation and resuming execution of the iteration at a resumption point upon completion of the asynchronous operation.
With respect to the rejection of claim 1 under 35 USC 102, Applicant further argues that Gustafsson fails to disclose this claim element. Applicant cannot find any Application No. 16/816,521Docket No.: 403385-US-CNTResponse to Non-Final Office Action Dated September 30, 2021reference to a class in the above-cited references. Instead, the Office on page 11 impermissibly interprets a class to be compiled code - "a compiler that creates a class ("compile code")." Under a broad reasonable interpretation, the phrase "a compiler that creates a class to execute an asynchronous enumerable" should be interpreted in a manner that is consistent with Applicant's specification. (Remarks, page 8-9)

	Examiner respectfully disagrees. As detailed MPEP 2175, section IV A and B – 
An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.)
Applicant alleged that class is expressly defined in Figure 2A and paragraph 0031.  Figure 2A and paragraph 0031 is not an explicit definition of class that sets forth reasonable clarity, deliberateness and precision as required in the MPEP.  Thus, the argument of class from the reference does not read on class from the specification is insufficient.  Secondly, as explained in previous non-final officiation that “class” interpreted as “compile code”.  Paragraph 0020 and claim 5 of Gustafsson states the modifier is used with a class; Paragraph 0029-031 demonstrates an example of the code for the asynchronous operation.  Therefore the prior art of record demonstrates 
the plain meaning of a term given to the term by those of ordinary skill in the art at the time of the filing of the application. Therefore, the argument is not persuasive and thus the rejection is maintained.

With respect to the rejection of claim 1 under 35 USC 102, Applicant further argues that Gustafsson fails to disclose the class including an asynchronous enumerable and operations needed to iterate through the asynchronous enumerable. The Office alleges that Gustafsson discloses this claim element as a series of calls to asynchronous operations. However, Gustafson fails to disclose the class including an asynchronous enumerable and operations needed to iterate through the asynchronous enumerable. Instead, the Office points to a series of asynchronous operations performed by an asynchronous method - paragraph [0031]. However, Gustafson fails to disclose that series of calls to asynchronous operations are included as part of the class. Hence, Gustafson fails to disclose the above-cited claim element. 
Gustafsson fails to disclose produces a first set of instructions that allocate a single asynchronous enumerable object based on the class at runtime for the asynchronous enumerable and a second set of instructions that enumerate the asynchronous enumerable utilizing the single asynchronous enumerable object. (Remarks, page 10)
	Examiner respectfully disagrees. Gustafsson discloses at least paragraphs 0031 and 0047, calls a series of asynchronous operations (in this case defined as an asynchronous method) and lets the operations … interleave is a construct between a serial and a parallel " loop" [i.e. plurality of iterations] as it allows each iteration's outstanding asynchronous operation to proceed in parallel with all other operations created by the loop.  Further note paragraph 0018 which stipulates – “The application 140 includes at least one, but often several, asynchronous operations 142-1 to 142-n. The high level programming language includes support 144 for the asynchronous operations, such as language extensions or keywords, that permit the application 140 to be written in a synchronous style, or synchronous syntax. The language support 144 allows for the compiler, such as the CLR compiler 136 in the .NET framework, to perform restructuring of the code into an asynchronous pattern such as an APM-based pattern. The syntax of the application 140 can include a synchronous look and feel with code comprising one or more synchronous operations but with asynchronous operations instead. The compiler performs the code transformation and provides for pattern-matching-based identification of APM-compliant operations. The code transformations are designated to occur whenever the language support occurs.”  Since the application is further compiled by the compiler and contains a plurality of asynchronous operations it also is a single construct for performing the asynchronous enumeration.  Since the prior art reasonable teaches the limitations, the rejection is maintained. 

With respect to the rejection of claim 1 under 35 USC 102, Applicant further argues that the Office then points to a dynamic interleave statement and contains that this statement discloses the "runtime." Paragraph [0042] of Gustafsson discloses that the dynamic interleave statement is a "dynamic composition of sub-operations." However, a dynamic composition of sub- operations fails to disclose that a single asynchronous enumerable object is allocated, at runtime, from a class that the compiler generated for an asynchronous enumerable. (Remarks, page 11)
	First, the use of “runtime” indicates when the class is processed to perform the asynchronous enumeration.  The prior art compiles the application having asynchronous operations to perform asynchronous processing dynamically.  Thus it teaches processing the class at runtime until the class is paused during a waiting for suspended activity.   Therefore, since the prior art teaches the limitations, the rejection is maintained.

With respect to the rejection of claim 1 under 35 USC 102, Applicant further argues that Gustafsson fails to disclose produces ... a second set of instructions that enumerate the asynchronous enumerable utilizing the single asynchronous enumerable object. The Office points to various sections of Gustafsson which fail to disclose this claim element. This is because Gustafsson fails to disclose the asynchronous enumerable, the single asynchronous enumerable object, and a second set of instructions that enumerate the asynchronous enumerable utilizing the single asynchronous enumerable object. The Office contends that "Note: asynchronous operations comes from the ability to efficiently call asynchronous methods from other asynchronous methods, pause them and later resume them, effectively implementing a single-linked stack." The Office appears to be contending that an asynchronous enumerable is one asynchronous method calling another asynchronous method. As noted above, an asynchronous enumerable differs from just one asynchronous method calling another asynchronous method. (Remarks, page 11)
	Examiner respectfully disagrees. Gustafsson discloses wherein the ordered compositions include a first set of at least two asynchronous operations wherein calls to the first set of operations are serialized so that each operation is completed for a current call before a next call is performed; and providing support for unordered compositions, wherein the unordered compositions include a second set of at least two asynchronous operations wherein each of the unordered compositions start and continue independently of the other asynchronous operations in the second set, see claim 16, as cited in this and previous office action.  Further note that both asynchronous operations are part of one centralized software and thus in a single asynchronous object (one overall class / application having the operations).  Therefore, since the prior art teaches the limitations, the rejection is maintained.

With respect to the rejection of claim 1 under 35 USC 102, Applicant further argues that Furthermore, Gustafsson differs from the claimed invention since in the claimed invention there is a single asynchronous enumerable object used to perform the enumeration. The single-linked stack of Gustafsson includes a stack frame for each call (paragraph [0034]) which differs from a single asynchronous enumerable object. As noted in paragraph [0004] of Applicant's Specification: A single asynchronous enumerable object is generated that contains the data and methods needed to iterate through an enumerable asynchronously. The asynchronous enumerable object contains the code for traversing the enumerable one step at a time and the operations needed to suspend an iteration to await completion of an asynchronous operation and to resume the iteration upon completion of the asynchronous operation. The allocation of a 11Application No. 16/816,521Docket No.: 403385-US-CNTResponse to Non-Final Office Action Dated September 30, 2021single object to perform all of these tasks reduces the memory consumption needed to execute an asynchronous enumeration. (Emphasis added). (Remarks, page 11-12)
	Examiner respectfully disagrees. As explained in the remarks above, the two asynchronous operations are part of one centralized class / application.  Further the asynchronous operations comes from the ability to efficiently call asynchronous methods from other asynchronous methods, pause them and later resume them, effectively implementing a single-linked stack. Locals are hoisted and call sites transformed, see par. 0021. Further at claim 16, discloses … wherein the ordered compositions include a first set of at least two asynchronous operations wherein calls to the first set of operations are serialized so that each operation is completed for a current call before a next call is performed; and providing support for unordered compositions, wherein the unordered compositions include a second set of at least two asynchronous operations wherein each of the unordered compositions start and continue independently of the other asynchronous operations in the second set.  Based on the totality of the citations, the application / overall class contains multiple asynchronous operations that allow one to pause and later resume asynchronous methods utilizing a single-linked stack to store the point of suspension / resumption.  This reasonable reads on the broadest reasonable interpretation of the claim elements and thus the rejection is maintained.

With respect to the rejection of claim 1 under 35 USC 103, Applicant argues that Neither Gustafsson nor Meijer, alone or in combination, disclose generating a single reusable object for use in executing a plurality of iterations of an asynchronous enumerable, the asynchronous enumerable including an asynchronous operation, the single reusable object including an enumerable, an enumerator, an awaitable, and an awaiter, wherein the single reusable object is generated as an instance of a compiler-generated class for the asynchronous enumerable.  (Remarks, page 12).
	Examiner respectfully disagrees. Meijer disclose generating reusable object by the compiler generates the code that causes the transfer of control to the resumed method, transforming the input source code. When a resumable method is resumed, an Invoke method or other invoking method on the frame object can be called, that places a real activation record for the resumed method back on the machine stack [i.e. return the select reusable object], see par. 0025, Meijer further discloses the interaction is pattern-based, and the pattern determines which method the compiler generated code call, see par. 0052. At par. 0018 discloses the single reusable object including an enumerable, an enumerator, an awaitable, and an awaiter, see par. 0018.  By applying Meijer to Gustaffson, the combination reasonable reads on the limitations in question and thus the rejection is maintained. 
 
With respect to the rejection of claim 1 under 35 USC 103, Applicant further argues that Meijer fails to disclose generating a single reusable object for use in executing a plurality of iterations of an asynchronous enumerable. The Office points to paragraph [0025] of Meijer which teaches using a separate frame object for each resumable method that is resumed. By contrast, the claim element recites a single reusable object which differs from Meijer. (Remarks, page 13)
	Examiner respectfully disagrees. Meijer discloses at least 0025, wherein the single reusable object is generated from instantiation of a compiler-generated class for the asynchronous enumerable. Further note paragraph 0025 which explains the compiler expands upon the source code to include operations to pause / resume asynchronous operations in resumable methods.  By applying Meijer to Gustaffson, the combination reasonable reads on the limitations in question and thus the rejection is maintained.

The Office then interprets the single reusable object as the entire stack of the program. However, this interpretation fails since the entire stack fails to disclose wherein the single reusable object is generated from instantiation of a compiler-generated class for the asynchronous enumerable. (Remarks, page 13)
	Examiner respectfully disagrees. Meijer discloses When a resumable method is resumed, an Invoke method or other invoking method on the frame object can be called, that places a real activation record for the resumed method back on the machine stack [i.e. return the select reusable object]. If a paused method (first resumable method) is waiting recursively for another suspended resumable method (a second resumable method), the frame object for the second method can similarly resumed, so that the machine stack represents the actual calling order of the resumable methods, see par. 0025. Further note paragraph 0025 which explains the compiler expands upon the source code to include operations to pause / resume asynchronous operations in resumable methods. By applying Meijer to Gustaffson, the combination reasonable reads on the limitations in question and thus the rejection is maintained.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting (as shown in the table below) as being unpatentable over claim 1, 5, 8-10, 12 and 15 of copending Application No. 15/844,480. Although the claims at issue are not identical, they are not patentably distinct from each other because steps in both applications are the same and the fact that the method in the copending application is “in a data processing system comprising a processor and a memory, for performing a live update of an operating system” reasonably suggests a non-transitory computer readable medium in the manner of the instant application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/816,521
Co-pending Application 15/844,480
1. A system, comprising: at least one processor coupled to a memory; and a compiler that creates a class to execute an asynchronous enumeration, the class including an asynchronous enumerable and operations needed to iterate through the asynchronous enumerable, the operations including suspending execution of an iteration at a suspension point to await completion of an asynchronous operation and resuming execution of the iteration at a resumption point upon completion of the asynchronous operation, and produces a first set of instructions that allocate a single asynchronous enumerable object based on the class at runtime for the asynchronous enumerable and a second set of instructions that enumerate the asynchronous enumerable utilizing the single asynchronous enumerable object..


Claim 1 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1). Gustafsson discloses the a compiler that creates a class (“compile code”) to execute an asynchronous enumeration (pars. 0017-0018), the class including an asynchronous … he asynchronous operation (par. 0031), and produces a first set of instructions that allocate an asynchronous … (pars. 0043-0047) and a second set of … object (pars. 0043-0047). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a system comprising: compiler … the single asynchronous enumerable object, as discloses by Gustafsson for the purpose of constructing orchestrates the operations without introducing any true parallelism in the user code [i.e. class] of the asynchronous method itself.
2. The system of claim 1, wherein the class includes a method that obtains an enumerator to traverse the asynchronous enumerable.
Claim 1 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a system … the asynchronous enumerable, as discloses by Gustafsson for the purpose when the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached. 
3. The system of claim 2, wherein the class includes a method that moves the enumerator to a next state of an iteration upon completion of the asynchronous operation.
Claim 1 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a system … upon completion of the asynchronous operation, as discloses by Gustafsson for the purpose once an operation can be resumed, only one operation is resumed and run until it pauses again after which another operation may be resumed.
4. The system of claim 1, wherein the class includes an awaitable that provides notification when the asynchronous operation completes.
Claim 1 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a system … when the asynchronous operation completes, as discloses by Gustafsson for the purpose when the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached.
5. The system of claim 1, wherein the class includes at least one method that determines if the asynchronous operation has completed processing, obtains a result associated with completion of the asynchronous operation and resumes processing at a resumption point upon completion of the asynchronous operation.
Claim 1 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a system … completion of the asynchronous operation, as discloses by Gustafsson for the purpose of resume processing at a resumption point upon completion of the asynchronous operation.
6. The system of claim 1, wherein the class includes a state machine that includes executable instructions of the asynchronous enumerable and local data associated with a suspended iteration.

Claim 1 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a system … local data associated with a suspended iteration, as discloses by Gustafsson for the purpose of effectively implementing a single-linked stack. Locals are hoisted and call sites transformed.
7. The system of claim 1, wherein the class includes a method that facilitates a continuation to a resumption point when the asynchronous operation completes.
Claim 1 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a system … a resumption point when the asynchronous operation completes, as discloses by Gustafsson for the purpose of an occurrence of "break" nested within an interleave statement cancels all outstanding operations under the interleave statement and continues execution at the first statement after the interleave statement.
8. The system of claim 1, wherein the class includes implementations for one or more of an asynchronous enumerator interface, an asynchronous enumerable interface, an awaitable interface, and an awaiter interface.

Claim 1 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a system … awaiter an awaitable interface, interface, as discloses by Gustafsson for the purpose of in cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking.
9. A method implemented on a computing device having at least one processor and a memory, the method comprising: generating a single reusable object for use in executing a plurality of iterations of an asynchronous enumerable, the asynchronous enumerable iterates through a collection of data asynchronously, the single reusable object including an enumerable, an enumerator, an awaitable, and an awaiter, wherein the single reusable object is generated from instantiation of a compiler-generated class for the asynchronous enumerable; executing 
Claim 8 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1) in view of Meijer et al. (US 2011/0265070 A1)., see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gustafsson to include the method generating a reusable object for use in executing at least one iteration of an asynchronous enumerable and the reusable object including an enumerable, an enumerator, an awaitable, and an awaiter, as disclosed by Meijer, for the purpose of transforming code enables the pausing and resumption of the code sandwiched between control points in the transformed code and control the source code by transforming so that code can be executed in discrete parts, each part starting and ending at a control point in the transformed code
10. The method of claim 9, further comprising: upon notification of the awaiter signaling completion of the asynchronous operation, resuming a state of a suspended iteration at a resumption point.
Claim 8 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1) in view of Meijer et al. (US 2011/0265070 A1), see rejection below.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include the method further comprising: … at a resumption point, as discloses by Gustafsson for the purpose of calling a series of asynchronous operations (in this case defined as an asynchronous method) and lets the operations pause and resume as they are run.
11. The method of claim 9, further comprising: synchronously determining that there is at least one element in the asynchronous enumerable that has not been processed; and proceeding to iterate with the at least one element.
Claim 8 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1) in view of Meijer et al. (US 2011/0265070 A1), see rejection below.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include the method further comprising: …
with the at least one element, as discloses by Gustafsson for the purpose of constructing between a serial and a parallel "loop" as it allows each iteration's outstanding asynchronous operation to proceed in parallel with all other operations created by the loop.
12. The method of claim 9, further comprising: synchronously determining that there are no more elements in the asynchronous enumerable; and completing enumeration of the asynchronous enumerable.
Claim 8 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1) in view of Meijer et al. (US 2011/0265070 A1), see rejection below.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include the method further comprising: …
completing enumeration of the asynchronous enumerable, as discloses by Gustafsson for the purpose of when there are no more yield points, the result of the outermost async method may be computed and the operation completed [i.e. no more in the asynchronous emumeerable.
13. The method of claim 9, further comprising: creating a class containing implementations to iterate the asynchronous enumerable at compile time.
Claim 8 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1) in view of Meijer et al. (US 2011/0265070 A1), see rejection below. 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gustafsson to include the method where the reusable object is based on the class, as disclosed by Meijer, for the purpose of allocating reusable object whenever needed.
14. The method of claim 9, further comprising:  transforming code that consumes the asynchronous enumerable into code to execute the plurality of iterations using implementations of the enumerable, enumerator, awaitable, and awaiter in the single reusable object
Claim 8 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1) in view of Meijer et al. (US 2011/0265070 A1), see rejection below. 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gustafsson to include the method transforming code that consumes the asynchronous enumerable into code to execute the at least one iteration using implementations of the enumerable, enumerator, awaitable, and awaiter in the reusable object r, as disclosed by Meijer, for the purpose of transforming code enables the pausing and resumption of the code sandwiched between control points in the transformed code and control the source code by transforming so that code can be executed in discrete parts, each part starting and ending at a control point in the transformed code. (see par. 0018, figure 2j and abstract of Meijer)
15. A device, comprising: at least one processor and a memory; wherein the at least one processor is configured to: receive a program including an asynchronous enumerable and an asynchronous enumeration, the asynchronous enumerable including an asynchronous operation, the asynchronous enumeration consuming the asynchronous enumerable; create a class for the asynchronous enumerable that contains operations to execute the asynchronous enumerable, the class including an implementation of an asynchronous enumerator interface, an implementation of an asynchronous enumerable interface, an implementation of an awaitable interface, and an implementation of an awaiter interface; transform the asynchronous enumeration into a set of instructions that execute the asynchronous enumeration using the operations of the class; and generate executable code that when executed invokes, at runtime, a single object based on the class for all iterations of the asynchronous enumerable.
Claim 15 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include a device, comprising …  that invokes a single object based on the class for all iterations of the asynchronous enumerable, as discloses by Gustafsson for the purpose of appropriate language runtime support for the compiler can be efficiently implemented.
16. The device of claim 15, wherein the implementation of the awaitable interface provides notification when the asynchronous operation completes..  
Claim 15 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include the method wherein operation completes, as discloses by Gustafsson for the purpose of in cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking, provide a bridge to the CCR model, wait for a timer to go off, and the like.
17. The device of claim 15, the implementation of the asynchronous enumerator interface provides methods that move the asynchronous enumerable to a next element
Claim 15 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include the method …  asynchronous enumerable to a next element, as discloses by Gustafsson for the purpose of when the first iteration pauses, the next iteration is started. When the next operation is paused, the next yet is started until all have started.
18. The device of claim 15, wherein the implementation of the asynchronous enumerable interface includes a protocol to enumerate the asynchronous enumerable and an operation that obtains an enumerator that traverses the enumerable.

Claim 15 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include the method …  traverses the enumerable, as discloses by Gustafsson for the purpose of when the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached.
19. The device of claim 15, wherein the implementation of the awaiter interface includes an operation that hooks up a continuation at a resumption point. determines if the asynchronous operation has completed. and obtains the result of the asynchronous operation.
Claim 15 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include the method …  obtains the result of the asynchronous operation, as discloses by Gustafsson for the purpose of in cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking, provide a bridge to the CCR model, wait for a timer to go off, and the like.
20. The device of claim 15, wherein the implementation of the awaitable interface includes an operation that indicates whether or not there are additional elements in the asynchronous enumerable.
Claim 15 by 15/844,480 in view of Gustafsson et al. (US 2010/0313184 A1), see rejection below.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 15/844,480 to include the method …  additional elements in the asynchronous enumerable, as discloses by Gustafsson for the purpose of in cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking, provide a bridge to the CCR model, wait for a timer to go off, and the like.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al (US 2010/0313184 A1).

As to claim 1, Gustafsson discloses a system, comprising: 
at least one processor coupled to a memory (Fig. 1, element 106, par. 0013,  FIG. 1 illustrates an exemplary computer system that can be employed as an operating environment includes a computing device, such as computing device 100. In a basic configuration, computing device 100 typically includes a processor architecture having at least two processing units, i.e., processors 102, and memory 104); and 
a compiler that creates a class (“compile code”) to execute an asynchronous enumeration (“sequence of asynchronous operation”) (pars. 0017-0018, compilers 130 are configured to compile each compatible code 124, 126, 128. The compiled code can be provided to an infrastructure 132 that describes an executable code and a runtime environment that describes a number of runtimes. An example infrastructure is Common Language Infrastructure (CLI) … The compiler performs the code transformation and provides for pattern-matching-based identification of asynchronous programming model based pattern (APM)-compliant operations. The code transformations are designated to occur whenever the language support occurs. Appropriate language runtime support for the compiler 136 can be efficiently implemented), the class including an asynchronous enumerable and operations needed to iterate though the asynchronous enumerable, the operations including suspending execution of an iteration at a suspension point to await completion of an asynchronous operation and resuming execution of the iteration at a resumption point upon completion of the asynchronous operation (par. 0031, calls a series of asynchronous operations (in this case defined as an asynchronous method) and lets the operations pause and resume as they are run. Just as in the Example 1, each operation is started once the previous operation is complete. Although each file can be read independently, the loop serializes the read operations. Note that when ReadFileToEnd pauses, ReadFiles also pauses--the pausing effect goes from the "leaf" operation all the way out to the outermost method, and the resumption starts at the outermost level and goes in toward the leaf), and produces a first set of instructions that allocate a single asynchronous enumerable object based on the class at runtime for the asynchronous enumerable (pars. 0043-0047, interleave [op1; op2; op3;] where op1-op3 are statements containing calls to asynchronous methods. The interleave construct finishes when all sub-operations are finished. Subsequent calls to asynchronous methods outside of the interleave operations are performed serially with respect to the unordered operations. … the dynamic [i.e. runtime] interleave takes a form similar to foreach: … run until it pauses again (which may still involve background work being actively performed), after which another operation may be resumed. This example construct orchestrates the operations without introducing any true parallelism in the user code [i.e. class] of the asynchronous method itself … . Examiner Note: code [i.e. class] inherently read a set of files as a single asynchronous operation, see par. 0029) and a second set of instructions that enumerate the asynchronous enumerable utilizing the single asynchronous enumerable object (pars. 0043-0047, … branch statements can be used within interleave blocks. Returning or branching to a location outside the block cancels all outstanding operations under the interleave statement. An occurrence of "break" nested within an interleave statement cancels all outstanding operations under the interleave statement and continues execution at the first statement after the interleave statement. An occurrence of "continue" nested within a dynamic interleave statement completes the "current iteration" of the interleave statement … . Note: asynchronous operations comes from the ability to efficiently call asynchronous methods from other asynchronous methods, pause them and later resume them, effectively implementing a single-linked stack. Locals are hoisted and call sites transformed, see par. 0021. Further at claim 16, … wherein the ordered compositions include a first set of at least two asynchronous operations wherein calls to the first set of operations are serialized so that each operation is completed for a current call before a next call is performed; and providing support for unordered compositions, wherein the unordered compositions include a second set of at least two asynchronous operations wherein each of the unordered compositions start and continue independently of the other asynchronous operations in the second set).

As to claim 2, Gustafsson discloses the system wherein the class includes a method that obtains an enumerator to traverse (“allow to get next operation”) the asynchronous enumerable (pars. 0023-0026, … when the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached. When there are no more yield points, the result of the outermost async method may be computed and the operation completed. At this point, IAsyncResult methodology to signal completion is employed and the code that started the operation can call the End method to retrieve the results of the operation … The code [i.e. class] appears as a typical synchronous form, except for the declaration or keyword async. The compiler transforms the two instances of "stream.Read" into calls to the corresponding Begin/End pair by relying on the efficient callback version of the interfaces rather than by using WaitHandle or polling.. Further, see pars. 0027, 0047).

As to claim 3, Gustafsson discloses the system wherein the class includes a method that moves the enumerator to a next state (“next state data or information”) of an iteration upon completion of the asynchronous operation (pars. 0043 - 0047, … When the first iteration pauses, the next iteration is started. When the next operation is paused, the next yet is started until all have started. Once an operation can be resumed, only one operation is resumed and run until it pauses again (which may still involve background work being actively performed), after which another operation may be resumed. … ).

As to claim 4, Gustafsson discloses the system wherein the class includes an awaitable that provides notification when the asynchronous operation completes (par. 0023, …. an asynchronous programming model based pattern (APM) Begin method, returns an IAsyncResult [i.e. awiatable] instance with IsComplete==false. When the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached. When there are no more yield points, the result of the outermost async method may be computed and the operation completed. At this point, IAsyncResult methodology to signal [i.e. notify] completion is employed …).

As to claim 5, Gustafsson discloses the system wherein the class includes at least one method that determines if the asynchronous operation has completed processing, obtains a result associated with completion of the asynchronous operation (par. 0023, “…  .an asynchronous programming model based pattern (APM) Begin method, returns an IAsyncResult instance with IsComplete==false. When the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached. When there are no more yield points, the result of the outermost async method may be computed and the operation completed. At this point, IAsyncResult methodology to signal completion is employed and the code that started the operation can call the End method to retrieve the results of the operation. In situations where the results may be computed without ever yielding, Begin returns with CompletedSychronously==true”. Further, see par. 0027) and resumes processing at a resumption point upon completion of the asynchronous operation (par. 0048, … Returning or branching to a location outside the block cancels all outstanding operations under the interleave statement. An occurrence of "break" nested within an interleave statement cancels all outstanding operations under the interleave statement and continues execution at the first statement after the interleave statement. An occurrence of " continue" nested within a dynamic interleave statement completes the "current iteration" of the interleave statement, but it leaves all other outstanding iterations intact. Further, see par. 0031, claim 16).

As to claim 6, Gustafsson discloses the system wherein the class includes a state machine (“managing code”) that includes executable instructions of the asynchronous enumerable (par. 0017, FIG. 2 illustrates an example managed, or runtime, environment 120 suitable for operation with the computing device 100. Particular current examples of managed environment frameworks include .NET from Microsoft and Java from Sun Microsystems, Inc. of Santa Clara, Calif., United States, as well as others. The managed environment 120 is configured to accept programs written in a high-level compatible code of one or more programming languages 122. For example, the managed environment can accept programs written in programming languages such as C# (C-sharp) code 124, a visual basic type language such as VB.NET code 126, and/or a Java type language (such as J-sharp) 128. Compilers 130 are configured to compile each compatible code 124, 126, 128. The compiled code can be provided to an infrastructure 132 that describes an executable code and a runtime environment that describes a number of runtimes) and local data associated with a suspended iteration (par. 0021, the ability to compose asynchronous operations comes from the ability to efficiently call asynchronous methods from other asynchronous methods, pause them and later resume them, effectively implementing a single-linked stack. Locals are hoisted and call sites transformed. Further, see par. 0043-0048 for suspended iteration).

As to claim 7, Gustafsson discloses the system wherein the class includes a method that facilitates a continuation to a resumption point when the asynchronous operation completes (pars. 0043-0048, … interleave [op1; op2; op3;] where op1-op3 are statements containing calls to asynchronous methods. The interleave construct finishes when all sub-operations … An occurrence of "break" nested within an interleave statement cancels all outstanding operations under the interleave statement and continues execution at the first statement after the interleave statement. An occurrence of "continue" nested within a dynamic interleave statement completes the "current iteration" of the interleave statement, but it leaves all other outstanding iterations intact).

As to claim 8, Gustafsson discloses the system wherein the class includes implementations for one or more of an asynchronous enumerator interface, an asynchronous enumerable interface, and an awaiter an awaitable interface, interface (par. 0020, whether the modifier is used with a class, structure, or an interface, async methods intrude on the namespace in which they are found. Further par. 0038, the application will encounter a feature that does not include an asynchronous method such as a native call, or an already existing asynchronous programming model based pattern (APM) API. Further, 0041, In cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking, provide a bridge to the CCR model, wait for a timer to go off, and the like. The Task Parallel Library (TPL) is the task parallelism component of the Parallel Extensions to NET. EN: …. ).

As to claim 15, Gustafsson discloses a device, comprising: 
at least one processor and a memory (Fig. 1, element 106, par. 0013,  FIG. 1 illustrates an exemplary computer system that can be employed as an operating environment includes a computing device, such as computing device 100. In a basic configuration, computing device 100 typically includes a processor architecture having at least two processing units, i.e., processors 102, and memory 104); 
wherein the at least one processor is configured to (Fig. 1, element 106, par. 0013,  FIG. 1 illustrates an exemplary computer system that can be employed as an operating environment includes a computing device, such as computing device 100. In a basic configuration, computing device 100 typically includes a processor architecture having at least two processing units, i.e., processors 102, and memory 104): 
receive a program including an asynchronous enumerable and an asynchronous enumeration, the asynchronous enumerable including an asynchronous operation, the asynchronous enumeration consuming the asynchronous enumerable (Fig. 3, par. 0018, the application 140 includes at least one, but often several, asynchronous operations 142-1 to 142-n. The high level programming language includes support 144 for the asynchronous operations … code comprising one or more synchronous operations but with asynchronous operations instead. The compiler performs the code transformation and provides for pattern-matching-based identification of APM-compliant operations. The code transformations are designated to occur whenever the language support occurs. Appropriate language runtime support for the compiler 136 can be efficiently implemented [i.e. consumed]. Examiner Note: method of asynchronous operations from other asynchronous with call procedure, see par. 0007); 
create a class for the asynchronous enumerable that contains operations to execute the asynchronous enumerable (“sequence of asynchronous operation”) (pars. 0017-0018, compilers 130 are configured to compile each compatible code 124, 126, 128. The compiled code can be provided to an infrastructure 132 that describes an executable code and a runtime environment that describes a number of runtimes. An example infrastructure is Common Language Infrastructure (CLI) … The compiler performs the code transformation and provides for pattern-matching-based identification of APM-compliant operations. The code transformations are designated to occur whenever the language support occurs. Appropriate language runtime support for the compiler 136 can be efficiently implemented), the class including an implementation of an asynchronous enumerator interface, an implementation of an asynchronous enumerable interface, an implementation of an awaitable interface, and an implementation of an awaiter interface (par. 0020, whether the modifier is used with a class, structure, or an interface, async methods intrude on the namespace in which they are found. Further par. 0038, the application will encounter a feature that does not include an asynchronous method such as a native call, or an already existing asynchronous programming model based pattern (APM) API. Further, 0041, In cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking, provide a bridge to the CCR model, wait for a timer to go off, and the like. The Task Parallel Library (TPL) is the task parallelism component of the Parallel Extensions to NET. EN: …. ); 
transform the asynchronous enumeration into a set of instructions that execute the asynchronous enumeration using the operations of the class (pars. 0043-0047, … branch statements can be used within interleave blocks. Returning or branching to a location outside the block cancels all outstanding operations under the interleave statement. An occurrence of "break" nested within an interleave statement cancels all outstanding operations under the interleave statement and continues execution at the first statement after the interleave statement. An occurrence of "continue" nested within a dynamic interleave statement completes the "current iteration" of the interleave statement … . Note: asynchronous operations comes from the ability to efficiently call asynchronous methods from other asynchronous methods, pause them and later resume them, effectively implementing a single-linked stack. Locals are hoisted and call sites transformed, see par. 0021. Further, see pars. 0023-0026); and 
generate executable code when executed that invokes, at runtime, a single object based on the class for all iterations of the asynchronous enumerable (“sequence of asynchronous operation”) (pars. 0017-0018, compilers 130 are configured to compile each compatible code 124, 126, 128. The compiled code can be provided to an infrastructure 132 that describes an executable code and a runtime environment that describes a number of runtimes. An example infrastructure is Common Language Infrastructure (CLI) … The compiler performs the code transformation and provides for pattern-matching-based identification of asynchronous programming model based pattern (APM)-compliant operations. The code transformations are designated to occur whenever the language support occurs. Appropriate language runtime support for the compiler 136 can be efficiently implemented; pars. 0043-0047, interleave [op1; op2; op3;] where op1-op3 are statements containing calls to asynchronous methods. The interleave construct finishes when all sub-operations are finished. Subsequent calls to asynchronous methods outside of the interleave operations are performed serially with respect to the unordered operations. … the dynamic [i.e. runtime] interleave takes a form similar to foreach: … run until it pauses again (which may still involve background work being actively performed), after which another operation may be resumed. This example construct orchestrates the operations without introducing any true parallelism in the user code [i.e. class] of the asynchronous method itself … . Examiner Note: code [i.e. class] inherently read a set of files as a single asynchronous operation, see par. 0029).

As to claim 16, Gustafsson discloses the device wherein the implementation of the awaitable interface provides notification when the asynchronous operation completes (par. 0041, In cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking, provide a bridge to the CCR model, wait for a timer to go off, and the like. The Task Parallel Library (TPL) is the task parallelism component of the Parallel Extensions to NET.).

As to claim 17, Gustafsson discloses the device the implementation of the asynchronous enumerator interface provides methods that move the asynchronous enumerable to a next element (pars. 0043 - 0047, … When the first iteration pauses, the next iteration is started. When the next operation is paused, the next yet is started until all have started. Once an operation can be resumed, only one operation is resumed and run until it pauses again (which may still involve background work being actively performed), after which another operation may be resumed. … ).

As to claim 18, Gustafsson discloses the device the implementation of the asynchronous enumerable interface includes a protocol to enumerate the asynchronous enumerable and an operation that obtains an enumerator that traverses the enumerable (pars. 0023-0026, … when the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached. When there are no more yield points, the result of the outermost async method may be computed and the operation completed. At this point, IAsyncResult methodology to signal completion is employed and the code that started the operation can call the End method to retrieve the results of the operation … The code [i.e. class] appears as a typical synchronous form, except for the declaration or keyword async. The compiler transforms the two instances of "stream.Read" into calls to the corresponding Begin/End pair by relying on the efficient callback version of the interfaces rather than by using WaitHandle or polling.. Further, see pars. 0027, 0047).

As to claim 19, Gustafsson discloses the device the implementation of the awaiter interface includes an operation that hooks up a continuation at a resumption point determines if the asynchronous operation has completed (par. 0026, a set of "Read" operations composed serially, i.e., each Read is issued after the previous one has been completed. The code appears as a typical synchronous form, except for the declaration or keyword async. The compiler transforms the two instances of "stream.Read" into calls to the corresponding Begin/End pair by relying on the efficient callback version of the interfaces rather than by using WaitHandle or polling) and obtains the result of the asynchronous operation (par. 0041, In cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking, provide a bridge to the CCR model, wait for a timer to go off, and the like. The Task Parallel Library (TPL) is the task parallelism component of the Parallel Extensions to NET. Further, see pars. 0023-0026).  

As to claim 20, Gustafsson discloses the device the implementation of the awaitable interface includes an operation that indicates whether or not there are additional elements in the asynchronous enumerable (par. 0041, In cases where there are no Begin/End versions of the API, hand-coded bridge methods may allow creating a Task Parallel Library (TPL) Task<T> and wait for its result without blocking, provide a bridge to the CCR model, wait for a timer to go off, and the like. The Task Parallel Library (TPL) is the task parallelism component of the Parallel Extensions to NET).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2010/0313184 A1) in view of Meijer et al. (US 2011/0265070 A1).

As to claim 9, Gustafsson discloses a method implemented on a computing device having at least one processor and a memory, the method comprising: 
executing  (pars. 0031 and 0047, calls a series of asynchronous operations (in this case defined as an asynchronous method) and lets the operations pause and resume as they are run. Just as in the Example 1, each operation is started once the previous operation is complete. Although each file can be read independently, the loop serializes the read operations. Note that when ReadFileToEnd pauses, ReadFiles also pauses--the pausing effect goes from the "leaf" operation all the way out to the outermost method, and the resumption starts at the outermost level and goes in toward the leaf. …. interleave is a construct between a serial and a parallel " loop" [i.e. plurality of iterations] as it allows each iteration's outstanding asynchronous operation to proceed in parallel with all other operations created by the loop … . Examiner Note: code [i.e. class] inherently read a set of files as a single asynchronous operation, see par. 0029); and
upon determining, through the awaitable, that (par. 0023, an asynchronous programming model based pattern (APM) Begin method, returns an IAsyncResult instance with IsComplete==false [i.e. determine]. When the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached. When there are no more yield points, the result of the outermost async method may be computed and the operation completed. At this point, IAsyncResult methodology to signal completion is employed and the code that started the operation can call the End method to retrieve the results of the operation. In situations where the results may be computed without ever yielding, Begin returns with CompletedSychronously==true. Examiner note: interleave [i.e. asynchronous enumerable] is a construct between a serial and a parallel " loop" as it allows each iteration's outstanding asynchronous operation, see par. 0047).

Gustafsson does not explicitly disclose generating a reusable object for use in executing at least one iteration of an asynchronous enumerable and the reusable object including an enumerable, an enumerator, an awaitable, and an awaiter.
  
However, Meijer discloses generating a single reusable object for use in executing a plurality of iterations of an asynchronous enumerable, the asynchronous enumerable (par. 0025, “the compiler generates the code that causes the transfer of control to the resumed method, transforming the input source code. When a resumable method is resumed, an Invoke method or other invoking method on the frame object can be called, that places a real activation record for the resumed method back on the machine stack [i.e. return the select reusable object]. If a paused method (first resumable method) is waiting recursively for another suspended resumable method (a second resumable method), the frame object for the second method can similarly resumed, so that the machine stack represents the actual calling order of the resumable methods”) iterates through a collection of data asynchronously (par. 0052, … the interaction is pattern-based, and the pattern determines which method the compiler generated code calls, by specifying which argument types the method takes, the driver class can specify which methods can be called recursively. Multiple overloads of methods can exist so that, for example, an asynchronous method can be allowed to call multiple types of asynchronous methods … . Further teaches the iteration is combination/set of program code/data. At par. 0060, … Runtime Environment 602. An IDE 600 may allow a user (e.g., developer, programmer, designer, coder, etc.) to design, code, compile, test, run, edit, debug or build a program, set of programs, web sites, web applications, and web services in a computer system. Software programs can include source code (component 610), created in one or more source code languages … ), the single reusable object including an enumerable, an enumerator, an awaitable, and an awaiter (Meijer teaches synchronous source code able to pause to wait for something without halting all processing at Fig. 2j, par. 0018, “The feature restructures the output code (e.g., intermediate code) removing the one-to-one correspondence between source code and output code. The source code that includes one or more control points is transformed so that the output code can be executed in discrete parts, each part starting and ending at a control point in the transformed output code. For example, an end user may write traditional, synchronous code until he gets to a point where he would like his code to be able to pause to wait for something without halting all processing. Fig. 2h-2j, par. 47, teaches process of completion of suspended task, “Iterator F 280 can be translated by the compiler, as illustrated in FIG. 2j. As can be seen in FIG. 2j, each of the control points in Iterator F( ) can be translated into calls to "Before" and "After" methods (e.g., the statement "yield return 1" as illustrated in FIG. 2j statement 282 is transformed into calls to BeforeYieldReturn(1), as illustrated in FIG. 2j, statement 292, to PAUSE … the PAUSE statement 294 causes the method to suspend executing and when the method is resumed, the method will call the AfterYieldReturn method as illustrated in statement 296. BeforeYieldReturn inherits from the Iterator class, as illustrated in FIG. 2h statement 272, setting the current value to object o so that when the call to MoveNext completes; see also paragraph 0021, 0025 and 0049, 0051-0052. Examiner Note: awaitable herein cause source code to pause and source code itself an awaiter. The reusable object herein  whole state of the stack can be saved, maintaining it on the heap whether the method is active or suspended, see par. 0023 and 0050), wherein the single reusable object is generated from instantiation of a compiler-generated class for the asynchronous enumerable (par. 0025, “the compiler generates the code that causes the transfer of control to the resumed method, transforming the input source code. When a resumable method is resumed, an Invoke method or other invoking method on the frame object can be called, that places a real activation record for the resumed method back on the machine stack [i.e. return the select reusable object]. If a paused method (first resumable method) is waiting recursively for another suspended resumable method (a second resumable method), the frame object for the second method can similarly resumed, so that the machine stack represents the actual calling order of the resumable methods” see par. 0050-0052).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gustafsson to include the method generating a reusable object for use in executing at least one iteration of an asynchronous enumerable and the reusable object including an enumerable, an enumerator, an awaitable, and an awaiter, as disclosed by Meijer, for the purpose of transforming code enables the pausing and resumption of the code sandwiched between control points in the transformed code and control the source code by transforming so that code can be executed in discrete parts, each part starting and ending at a control point in the transformed code. (see abstract of Meijer)

As to claim 10, Gustafsson discloses the method further comprising: upon notification of the awaiter signaling completion of the asynchronous operation, resuming a state of a suspended iteration at a resumption point (par. 0031, calls a series of asynchronous operations (in this case defined as an asynchronous method) and lets the operations pause and resume as they are run. Just as in the Example 1, each operation is started once the previous operation is complete. Although each file can be read independently, the loop serializes the read operations. Note that when ReadFileToEnd pauses, ReadFiles also pauses--the pausing effect goes from the "leaf" operation all the way out to the outermost method, and the resumption starts at the outermost level and goes in toward the leaf. Further, pars. 0043-0048).

As to claim 11, Gustafsson discloses the method further comprising: 
synchronously determining that there is at least one element in the asynchronous enumerable that has not been processed (par. 0027, If after the first read operation issues and the read operation does not immediately complete [i.e. not been processed], the method pauses, such as if it returns "temporarily" and gives up the stack frame it was using. This is similar to an iterator method yielding a value and then returning later on to produce the next one); and 
proceeding to iterate with the at least one element (par. 0047, interleave is a construct between a serial and a parallel "loop" as it allows each iteration's outstanding asynchronous operation to proceed in parallel with all other operations created by the loop, but it will only run one "copy" of the code of the method at once. When the first iteration pauses, the next iteration is started).

As to claim 12, Gustafsson discloses the method further comprising: 
synchronously determining that there are no more elements in the asynchronous enumerable (par. 0023, an asynchronous method may contain yield points, or places where the method will pause, that can be represented by calls to other asynchronous methods. In one example, once an asynchronous method yields, the entire call chain yields and the outermost caller, an asynchronous programming model based pattern (APM) Begin method, returns an IAsyncResult instance with IsComplete==false. When the operation that caused the method to yield is completed, the entire call chain is resumed and executes until another yield point is reached. When there are no more yield points, the result of the outermost async method may be computed and the operation completed [i.e. no more in the asynchronous emumeerable); and 
completing enumeration of the asynchronous enumerable (par. 0043, interleave [op1; op2; op3;] where op1-op3 are statements containing calls to asynchronous methods. The interleave construct finishes when all sub-operations are finished [i.e. completing enumeration]).

As to claim 13, Gustafsson discloses the method wherein the compiler- generated class contains implementations to iterate the asynchronous enumerable at compile time (“sequence of asynchronous operation”) (pars. 0017-0018, compilers 130 are configured to compile each compatible code 124, 126, 128. The compiled code can be provided to an infrastructure 132 that describes an executable code and a runtime environment that describes a number of runtimes. An example infrastructure is Common Language Infrastructure (CLI) … The compiler performs the code transformation and provides for pattern-matching-based identification of APM-compliant operations. The code transformations are designated to occur whenever the language support occurs. Appropriate language runtime support for the compiler 136 can be efficiently implemented).

As to claim 14, Meijer discloses the method further comprising:
transforming code that consumes the asynchronous enumerable into code to execute the plurality of iterations using implementations of the enumerable, enumerator, awaitable, and awaiter in the single reusable object (Meijer teaches synchronous source code able to pause to wait for something without halting all processing at Fig. 2j, par. 0018, “The feature restructures the output code (e.g., intermediate code) removing the one-to-one correspondence between source code and output code. The source code that includes one or more control points is transformed so that the output code can be executed in discrete parts, each part starting and ending at a control point in the transformed output code. For example, an end user may write traditional, synchronous code until he gets to a point where he would like his code to be able to pause to wait for something without halting all processing. Fig. 2h-2j, par. 47, teaches process of completion of suspended task, “Iterator F 280 can be translated by the compiler, as illustrated in FIG. 2j. As can be seen in FIG. 2j, each of the control points in Iterator F( ) can be translated into calls to "Before" and "After" methods (e.g., the statement "yield return 1" as illustrated in FIG. 2j statement 282 is transformed into calls to BeforeYieldReturn(1), as illustrated in FIG. 2j, statement 292, to PAUSE … the PAUSE statement 294 causes the method to suspend executing and when the method is resumed, the method will call the AfterYieldReturn method as illustrated in statement 296. BeforeYieldReturn inherits from the Iterator class, as illustrated in FIG. 2h statement 272, setting the current value to object o so that when the call to MoveNext completes. Further see paragraphs 0021, 0025 and 0049, 0051-0052. Examiner Note: awaitable herein cause source code to pause and source code itself an awaiter. The reusable object herein  whole state of the stack can be saved, maintaining it on the heap whether the method is active or suspended, see par. 0023. Further teaches. Enumerable represents the collection [i.e. plurality of iterations] of objects and has a method called GetEnumerator.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gustafsson to include the method transforming code that consumes the asynchronous enumerable into code to execute the plurality of iterations using implementations of the enumerable, enumerator, awaitable, and awaiter in the single reusable object, as disclosed by Meijer, for the purpose of transforming code enables the pausing and resumption of the code sandwiched between control points in the transformed code and control the source code by transforming so that code can be executed in discrete parts, each part starting and ending at a control point in the transformed code. (see abstract of Meijer)

Conclusion
THIS ACTION IS MADE FINAL REJECTION:  Applicant's arguments have been fully considered but they are not persuasive because of above reason. The examiner respectfully traverses applicant’s arguments and made this action Final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199